UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF NEW YORK

LINDA H., )
Plaintiff,

Vv. 5 Case No. 1:18-cv-00097
ANDREW SAUL,
Commissioner of Social Security, )
Defendant. )

OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR JUDGMENT
ON THE PLEADINGS AND DENYING THE COMMISSIONER’S MOTION FOR
JUDGMENT ON THE PLEADINGS
(Docs. 8 & 11)

Plaintiff Linda Lois Hammerbeck is a claimant for Disability Insurance Benefits
(“DIB”) under the Social Security Act (“SSA”). Pursuant to 42 U.S.C. § 405(g), she
moves for judgment on the pleadings to reverse the decision of the Social Security
Commissioner that she is not disabled. The Commissioner has moved for judgment on
the pleadings asking the court to affirm.

After Plaintiff's DIB application was denied by the Social Security
Administration, Administrative Law Judge (“ALJ”) Stephen Cordovani found Plaintiff
ineligible for benefits on the ground that she was not disabled at any time after her
alleged onset date of June 15, 2012. The Social Security Administration’s Office of
Disability Adjudication and Review Appeals Council (the “Appeals Council”) denied
Plaintiff's request for review, making the ALJ’s decision the final determination of the
Commissioner, Plaintiff appeals that decision.

Plaintiff identifies one error in the disability determination. She asserts the ALJ’s
finding that she could perform medium work is not supported by substantial evidence.
The Commissioner opposes this argument and contends the ALJ applied the correct legal

standard to substantial evidence supporting his disability determination.

 

 
Plaintiff is represented by Kenneth R. Hiller, Esq., and Timothy Hiller, Esq. The
Commissioner is represented by Special Assistant United States Attorneys Elizabeth
Rothstein and Richard W. Pruett.

I. Procedural History.

On July 8, 2013, Plaintiff protectively filed her DIB application. In her
application, Plaintiff alleged disability beginning June 15, 2012. The Social Security
Administration denied her application, and she timely requested a hearing before an ALJ.
On April 25, 2016, ALJ Cordovani conducted a video hearing at which Plaintiff was
represented by counsel and testified. Vocational Expert (“VE”) Rachel A. Duchon also
testified. On June 21, 2016, the ALJ issued a written decision finding Plaintiff was not
disabled. Plaintiff appealed that determination and sought to supplement the record with
new evidence from two treating physicians, as well as additional evidence dated after the
ALJ’s decision. On November 20, 2017, the Appeals Council denied Plaintiff's request
for review and declined to supplement the record. Plaintiff does not renew her motion to
supplement the evidence before this court.

Il. Factual Background.

Plaintiff was born on May 18, 1953 and was fifty-nine years old as of her alleged
disability onset date. She was sixty-three years old on the date of the ALI’s decision,
making her “closely approaching retirement age” as defined by the Social Security
Administration. She has at least a high school education and previously worked as an
operator and assigner, cashier, and customer service representative, earning at least
$20,000 a year between 1987 and 2005, with lower earnings from 2006 through 2012.
IH. Application of the Five-Step, Sequential Framework.

An ALJ must follow a five-step sequential framework to determine whether a
claimant is disabled:

(1) whether the claimant is currently engaged in substantial gainful activity;
(2) whether the claimant has a severe impairment or combination of
impairments; (3) whether the impairment meets or equals the severity of the
specified impairments in the Listing of Impairments; (4) based on a
“residual functional capacity” assessment, whether the claimant can

 
perform any of his or her past relevant work despite the impairment; and
(5) whether there are significant numbers of jobs in the national economy
that the claimant can perform given the claimant’s residual functional
capacity, age, education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014) (citing 20 C.F_R.

§§ 404.1520(a)(4)\(i)-(v), 416.920(a)(4)(D-(v)). “The claimant has the general burden of
proving that he or she has a disability within the meaning of the Act, and bears the burden
of proving his or her case at [S]teps [O]ne through [Flour of the sequential five-step
framework established in the SSA regulations[.]” Burgess v. Astrue, 537 F.3d 117, 128
(2d Cir. 2008) (citation and internal quotation marks omitted), At Step Five, “the burden
shift[s] to the Commissioner to show there is other work that [the claimant] can perform.”
McIntyre, 758 F.3d at 150 (alterations in original).

In this case, the ALJ found at Step One that Plaintiff had not engaged in
substantial gainful employment since June 15, 2012, the alleged onset date. At Step Two,
he concluded that Plaintiff had the severe impairments of degenerative disease of the
lumbar spine, urological impairment, chronic dry eye syndrome, obesity, and
depression/anxiety. He found that Plaintiffs other physical conditions-—-hip and leg pain,
slight hip degeneration, right ankle fracture, diabetes mellitus, hypertension, respiratory
disease (COPD), gastrointestinal disease, and GERD—-were not severe impairments.

At Step Three, the ALJ concluded that Plaintiff did not have an impairment or
combination of impairments that met or equaled one of the Listings in 20 C.F.R. Part
404, Subpart P, Appendix 1. The ALJ found that Plaintiffs lumber spine impairment
failed to meet the requirements of section 1.04, her urological impairment did not meet
any relevant requirements under section 6.00, and her dry eye syndrome did not meet any
of the listing requirements of section 2.00. The ALJ noted Plaintiff was mildly obese and
considered this in accordance with SSR 02-Ip. The ALJ also found Plaintiff's mental
impairments did not meet or medically equal the criteria of listing 12.04 or 12.06, as they
did not meet the “paragraph B” criteria and the evidence failed to establish the presence

of the “paragraph C” criteria.

 
At Step Four, the ALJ overall afforded some weight to the September 2014
medical source statement of treating physician, Keith Kulju, M.D., but found, regarding
Dr. Kulju’s indication that Plaintiff would be limited to lifting no more than 25 pounds:

Dr. Kulju treated the claimant only for gastrointestinal issues, and his
conclusion that the claimant would have limitations with respect to lifting
appear to be somewhat outside the area of his expertise and is not
consistent with the medical evidence in general or the claimant’s many
daily activities.

(AR 89.) The ALJ gave little weight to the October 2014 medical source statement of
treating physician assistant Jenafer McKown, PA-C,' which indicated Plaintiff would be
incapable of performing even work at the sedentary exertional level, as the ALJ
determined PA-C McKown’s opinion was inconsistent with the evidence of record and
Plaintiff's activities of daily living. The ALJ granted great weight to the November 2013
opinion of the state agency medical consultant of record, Juan Mari-Mayans, M.D., who
concluded that Plaintiff would be limited to unskilled medium exertional work. The ALJ

reasoned:

[t]hat doctor was able to review a great deal of the evidence and has
program and regulatory knowledge. His conclusions are consistent with
[Plaintiff's] activity level and the relatively modest findings on exam.

(AR 90,) The ALJ determined that Plaintiff:

has the residual functional capacity (RFC) to perform medium work as
defined in 20 [C.F.R. §] 404.1567(c) except as restricted by the following:
[Plaintiff] is limited to unskilled work; [Plaintiff] should avoid exposure to
extreme heat and cold, and should not perform work involving direct
exposure to blowing air or the elements; she can work in an environment
with typical office ventilation; [Plaintiff] would require unscheduled
restroom breaks approximately every two hours or approximately four
additional times per day for approximately 5 minutes on each occasion; she
would be unable to perform tandem work with coworkers.

(AR 85.)

 

' Although the ALJ’s decision refers to her as “Jennifer McKown,” her name is spelled “Jenafer
McKown” in her October 2014 medical source statement. (AR 89, 488.)

4

 
At Step Five, the ALJ determined that Plaintiff could not perform her past relevant
work, but considering Plaintiff's age, education, work experience, and RFC, there were
jobs that existed in significant numbers in the national economy that Plaintiff could
perform. Relying on the testimony of the VE at the ALJ’s hearing, who indicated that the
environmental, tandem work, and restroom break limitations would not significantly
erode the occupational base, the ALJ found the additional limitations included in the RFC
had little or no effect on the occupational base of unskilled medium work. Thus, at Step
Five, the ALJ concluded that Plaintiff was not disabled.

ITV. Conclusions of Law and Analysis.

A. Standard of Review.

In reviewing the Commissioner’s decision, the court “conduct[s] a plenary review
of the administrative record to determine if there is substantial evidence, considering the
record as a whole, to support the Commissioner’s decision and if the correct legal
standards have been applied.” Cichecki v. Astrue, 729 F.3d 172, 175-76 (2d Cir. 2013)
(citation and internal quotation marks omitted). Substantial evidence is “more than a
mere scintilla, It means such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013).

It is the Commissioner that resolves evidentiary conflicts and determines
credibility issues, and the court “should not substitute its judgment for that of the
Commissioner.” Yancey v. Apfel, 145 F.3d 106, 111 (2d Cir. 1998); see also Aponte v.
Sec’y, Dep’t of Health & Human Servs. of U.S., 728 F.2d 588, 591 (2d Cir, 1984) (noting
“oenuine conflicts in the medical evidence are for the Secretary to resolve”). Even if the
court could draw different conclusions after an independent review of the record, the
court must uphold the Commissioner’s decision when it is supported by substantial
evidence and when the proper legal principles have been applied. See 42 U.S.C.

§ 405(g); Mcintyre, 758 F.3d at 149 (“If evidence is susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld.”).

 
B. Whether the ALJ’s Finding that Plaintiff Could Perform Medium
Work is Supported by Substantial Evidence.

Plaintiff challenges the ALJ’s finding that she could perform medium unskilled
exertional work because the AL] improperly relied exclusively on the opinion of a non-
examining state agency medical consultant, Dr. Mari-Mayans, which cited Plaintiffs
consultative examination with Dilbagh Singh, M.D., in October 2013, but not the x-rays
that followed thereafter, in finding Plaintiff's lumbar spine issues did not impact
Plaintiff's functional abilities. Plaintiff contends Dr. Mari-Mayans’ opinion was stale
and conclusory because: (1) the opinion did not address Plaintiff's November 4, 2013 x-
ray, and it was unclear whether the non-examining physician had received that record;
(2) the non-examining physician did not have medical records Exhibits 8F through 32F to
review; and (3) the ALJ’s finding that Plaintiff's lumbar spine impairment was a severe
impairment, by definition, reflects some level of interference with her functional abilities.
The Commissioner responds that: (1) the x-ray was attached to Dr. Singh’s report, and
nothing suggests Dr. Mari-Mayans did not review it; and (2) only a handful of the
medical records Exhibits 8F through 32F address Plaintiff's back issues, The
Commissioner maintains that, even if the ALJ ignored Dr. Mari-Mayan’s opinion,
substantial evidence in the record supports the ALJ’s finding that Plaintiff could perform
medium work.

The opinion of a non-examining source may override opinions of treating sources,
provided it is supported by the evidence of record. Diaz v. Shalala, 59 F.3d 307, 313 n.5
(2d Cir. 1983) (“[T]he regulations ... permit the opinions of nonexamining sources to
override treating sources’ opinion provided they are supported by evidence in the
record”); Maleski v. Comm’r of Soc. Sec., 2020 WL 210064, at *4 (W.D.N.Y. Jan. 14,
2020) (“The report of a State agency medical consultant constitutes expert opinion
evidence which can be given weight if supported by medical evidence in the record.”’)
(citation omitted), However, medical source opinions that are “conclusory, stale, and
based on an incomplete medical record may not be substantial evidence to support an

ALJ finding.” Camille v. Colvin, 104 F. Supp. 3d 329, 343-44 (W.D.N.Y. 2015), aff'd,

 
652 F, App’x 25 (2d Cir. 2016) (citation omitted), “A medical opinion may be stale if it
does not account for the claimant’s deteriorating condition.” Carney v. Berryhill, 2017
WL 2021529, at *6 (W.D.N.Y. May 12, 2017) (citations omitted).

In this case, Dr. Mari-Mayans reviewed Dr. Singh’s report dictated October 30,
2013, as well as his confirmed report dated November 11, 2013. Dr, Singh’s report at
Exhibit 7F attaches the results of Plaintiff's November 4, 2013 x-ray, which showed “new
rather significant narrowing of the disc space at L1-L2 and L3-L4 with new large
osteophytes and sclerotic discogenic changes[.!” (AR 480.) Dr. Mari-Mayans did not
address those x-ray results. The ALJ’s conclusion that there is no reasonable basis to
conclude that Plaintiff would not be capable of prolonged walking, standing, and sitting
(up to 6 hours or more for each activity on a full-time basis), or of lifting as much as 50
pounds occasionally and 25 pounds with less frequency, thus turns on an opinion that
does not reflect objective clinical evidence and is in conflict with the opinions of treating
sources, which calls that determination into doubt.

In addition, it is undisputed that Dr. Mari-Mayans did not have medical records
Exhibits 8F through 32F to review at the time of his November 2013 opinion. Although
the Commissioner correctly observes that many of these records relate to other medical
conditions, several of them pertain to Plaintiff's degenerative disease of the lumbar spine
and the amount of weight she could lift and carry. For example, Exhibit 8F includes Dr.
Kulju’s assessment in September 2014 that Plaintiff could not lift 50 pounds and could
only occasionally lift 20 pounds, Exhibit 9F includes PA-C McKown’s assessment in
October 2014 that Plaintiff could not lift 20 pounds. and could only occasionally lift 10
pounds, Exhibit 24F includes the February 2015 emergency room recommendation that
Plaintiff not lift more than 10 pounds until rechecked by her doctor, and Exhibit 31F
includes a February 2016 x-ray with a finding of “[dJegenerative change in the visualized
portion of the lumbar spine.” (AR 804.) Dr. Mari-Mayans rendered his opinion in
November 2013 and thus his opinion does not reflect the deterioration in Plaintiff's

lumbar spine condition from 2014 to 2016.

 
The Commissioner’s assertion that, even without Dr. Mari-Mayans’ opinion, there

is substantial evidence to support a conclusion Plaintiff could perform medium work does

not accurately reflect the evidence, Several of Plaintiff's treatment providers specifically

addressed Plaintiff's exertional limitations, and not one of them endorsed medium

exertional work as within Plaintiff's capabilities, nor did Plaintiff's activities of daily

living, even as found by the ALJ, support this exertional level of work.

CONCLUSION

For the reasons stated above, the court GRANTS Plaintiff's motion for judgment

on the pleadings (Doc, 8) and DENIES the Commissioner’s cross motion for judgment on

the pleadings (Doc. 11). The court REMANDS to the Commissioner for a determination

consistent with this Opinion and Order.
SO ORDERED.
fer
Dated this Y% day of March, 2020.

*
nega
aceon Se
perce So
” ee
oe aati
7 en

Christina Reiss, District Judge
United States District Court

  

 
